DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s arguments and amendments made 4/28/2021 have been entered and carefully considered, but are not completely persuasive.
	The TD filed 4/28/2021 has been entered.
	The IDS filed 4/28/2021 has been entered and considered.
	Claims 1-3, 7-12, 16-22 are pending in this application. Claims 20-22 are newly added. Claims 4-6 and 13-15 have been canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 7-12, 16-22 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Price. Applicant’s arguments will be addressed below.
	Price et al. Sensitive detection of chromosomal segments of distinct ancestry in admixed populations. (2009) PLOS Genetics volume 5 issue 6, e1000519, and two supplemental disclosures.

	In the attachment, the Examiner has lined up where the independent claims are met by Price et al.
	With respect to claim 1, the methods are all computer implemented, on computers or systems comprising memory, processors, displays, and inputs.  The particular program is HAPMIX.  
	Price obtains initial ancestry information associated with phased haplotype information from a variety of individual datasets (page 1-2 “we apply HAPMIX to 935 African American individuals genotyped at ~650000 markers…” and “HAPMIX assumes…that phased data are available from unadmixed reference populations that are closely related to the true ancestral populations (e.g. phased data from HAPMAP..”). Initial ancestry classifications are obtained, associated with portions of two phased haplotypes of a chromosome pair of an individual. (“[HAPMIX] uses a built-in phasing algorithm, similar to that of [17], which allows it to average inferences about ancestry over all possible phase solutions within each admixed individual...HAPMIX is also notable in inferring probabilities for whether an individual has 0, 1, or 2 alleles of a particular ancestry at each locus." p2, second column.)  HAPMIX performs error correction, by performing dynamic programming to obtain a pair hidden Markov model (PHMM): “At each position in the genome, HAPMIX estimates the likelihood that a haplotype from unadmixed individual is a better statistical match to one reference population or the other. 
	In the PHMM an observed state corresponds to an initial ancestry classification and a hidden state corresponds to underlying true ancestry classifications. "We begin by modeling the ancestry segments. Assume the admixture event occurred at a single time T generations ago, with a fraction m1 of the haplotype’s ancestry drawn from population 1, and m2 =12m1 from population 2. Because recombination occurs at each generation, it is natural to model ancestry switches as a Poisson process along the genome [22], at a rate T per unit of genetic distance (i.e. T per Morgan). Conditional on the positions of such switches, each segment is independently drawn from population 1 or 2 with probabilities m1, m2 respectively. In particular, this implies that not all ancestry switch points will actually change the underlying ancestry. This model has been previously used by other authors [1,22]. Since ancestry cannot be directly observed, it is natural to view underlying ancestry status as the ‘‘hidden’’ information in an HMM. Our approach probabilistically infers this hidden state at each position along a chromosome." p3, second column.
	Next the claim recites determining a likely sequence of hidden states given the ancestry classifications and correcting an initial ancestry classification using the likely sequence of hidden states.  This is met by Price at several places through the materials and methods, and results.  “Page 3: "Our model remains computationally tractable while accommodating important features typical of real data such as mutation, recombination, genotyping error, reference populations that are drifted from the true ancestral populations, and incomplete sampling of diversity in the 
	The last step of claim 1 is outputting the results.  Price performs several types of outputs. See Fig 1 for schematic of the Markov model used for ancestry inference. See Fig 2 for outputs of true and estimated ancestries and/or corrections. See also Fig 4, properties of HAPMIX, Tables 1 and 2, HAPMIX accuracy calculations, Table 3 inference of ancestral populations. See Fig 6 and 7 for local ancestry estimations, and Table 4.
	With respect to claims 2-3, Price considers errors which are the fault of the classifier: (page 7, “Simulation of local ancestry inference using inaccurate reference populations” and also Supplemental document 1.)
With respect to claims 7-9,  Figure 1 shows determining a likely sequence of hidden states.  The PHMMs appear to be the same autoregressive PHMMs (pages 3-6, Modeling genetic variations in admixed populations).  The PHMMs correspond to different reference populations such as African American, Chinese, Japanese and European.  The outputs of the PHHMS are averaged across loci and individuals (page 6).  

	New claim 20 is slightly re-written form of claim 10, a system of error correction, with system components, which carry out the same steps and is met at the same places.  Model averaging is applied as per page 6 of Price, and the PHMM can be an APHMM, depending on the desired outputs.  (p3-6, supplemental documents).  These meet claims 21-22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631